Citation Nr: 0726102	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  95-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to June 2, 1998 
for a 20 percent rating for a muscle strain of the cervical 
spine, to include the rhomboid and latissimus dorsi muscles.

2.  Entitlement to an effective date prior to June 2, 1998 
for a 10 percent rating for a muscle strain of the thoracic 
spine.


REPRESENTATION

Appellant represented by:	Jacques Deplois, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO), which denied claims of entitlement to a 
rating in excess of 10 percent for muscle strain of the 
cervical spine, to include the rhomboid and latissimus dorsi 
muscles, and a compensable rating for muscle strain of the 
thoracic spine, effective March 20, 1987.

In June 1997, the veteran testified at a hearing at the RO.

The Board remanded this case in October 1997 for additional 
development.  The requested development was conducted, and 
the RO thereafter granted the ratings of 20 and 10 percent 
that are currently in effect for the service-connected 
cervical and thoracic spine disabilities, respectively, in a 
February 2001 rating decision, effective from June 2, 1998.  

The Board remanded the claims for further development in 
August 2001 and December 2004.

The veteran was afforded a hearing at the RO chaired by a 
Veterans Law Judge in December 2004.  However, the entire 
hearing could not be transcribed, and the veteran was 
afforded another hearing before the undersigned Veterans Law 
Judge in April 2005.  That transcript has been associated 
with the record.  

In a July 2005 decision, the Board denied the claims for 
entitlement to earlier effective dates for the increased 
evaluations for the cervical and thoracic spine disabilities.  
The veteran entered a timely appeal to the U. S. Court of 
Appeals for Veterans Claims (Court).  By Order dated in March 
2007, pursuant to a joint motion, the Court vacated and 
remanded the issues to the Board for readjudication, on the 
basis that the Board failed to specifically discuss a June 
1993 chiropractic report.  


FINDINGS OF FACT

1.  In May 1992, the RO granted service connection for a 
cervical spine disability and assigned a 10 percent 
disability evaluation and granted service connection for a 
thoracic spine disability and awarded a noncompensable 
rating.  The veteran did not appeal, and this decision became 
final.

2.  On August 17, 1992, the RO received a written statement 
from the veteran requesting an increased evaluation for his 
service-connected cervical and thoracic spine disabilities.  
The RO subsequently granted an increased rating for the 
cervical spine disability to 20 percent, and the thoracic 
spine disability to 10 percent.  Both ratings were effective 
June 2, 1998, the date it was factually ascertainable from 
the evidence of record that there was an increase in severity 
of the veteran's service-connected disabilities.

3.  There is no communication from the veteran or his 
representative prior to August 17, 1992, that constitutes an 
informal claim.

4.  It is not factually ascertainable that the veteran's 
cervical and thoracic disabilities increased in severity on 
any date within the year preceding the August 1992 claim for 
increased rating.

5.  It is not factually ascertainable that the veteran's 
cervical and thoracic disabilities increased in severity on 
any date subsequent to the August 1992 claim and prior to the 
June 2, 1998 current effective date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 2, 1998 
for the assignment of a 20 percent rating for cervical spine 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 
(2006).

2. The criteria for an effective date prior to June 2, 1998 
for the assignment of a 10 percent rating for thoracic spine 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an effective date prior to 
June 2, 1998 for of a 20 percent disability rating for 
cervical spine degenerative disk disease with muscle strain, 
and a 10 percent disability rating for thoracic spine muscle 
strain.

The effective date of an award of increased compensation 
shall be the earliest date it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Hazan v. Gober, 10 Vet. App. 511 (1997).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995). 

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation.  Moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation, and severe 
limitation of motion of the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  
Diagnostic Code 5291 for limitation of motion of the dorsal 
(thoracic) spine provides for a 10 percent evaluation for 
severe or moderate limitation of motion and a noncompensable 
evaluation when limitation of motion is slight.  

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  The use of terminology such as "mild," "moderate" and 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  See generally 38 C.F.R. §§ 4.2, 4.6.

In a May 1992 rating decision, the RO assigned a 10 percent 
rating for the veteran's cervical spine disability, effective 
March 20, 1987.  The rating decision also assigned a 0 
percent rating for the thoracic spine disability, effective 
March 20, 1987.  The veteran did not appeal that decision, 
and it is final.  38 U.S.C.A. § 7105; see also Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (if a claimant wishes to 
obtain an effective date earlier than that assigned in an RO 
decision, the claimant must file a timely appeal as to that 
decision.  Otherwise, the decision becomes final and the only 
basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error).

The veteran requested increased rating for the cervical and 
thoracic spine disabilities in August 1992.

An August 28, 1992, VA examination report shows that the 
veteran's neck revealed a normal position of the head with 
normal backward extension and forward flexion.  There was 
mild to moderate limitation in bilateral lateral rotation and 
flexion.  The veteran's gait and posture were normal.  
Forward flexion of the back was slightly limited; however, 
backward extension, bilateral rotation and flexion were 
normal, but the motions did produce mild pain.  Straight leg 
raising was negative and there was tenderness only over the 
C6-C7 area.

A June 1993 letter from Alfred Peter, D.C., to an attorney is 
of record.  The chiropractor noted that pain is a subjective 
sign, and is a good indicator to monitor healing, but is not 
a good indicator of the severity of a condition.  The 
severity of the veteran's service-connected conditions were 
rated based on palpatory tissue findings and the mobility of 
the joint.  A mild disability is manifested by minimal 
swelling, redness, and mild pain on active movement which 
improved with rest.  A moderate disability is manifested by 
pronounced swelling, ecchymosis, sharp pain on movement, and 
constant deep ache during rest.  A severe disability is 
manifested by inability to move, and all of the above 
symptomatology with marked splinting spasms, and/or 
dislocation of joints.  The chiropractor rated the veteran's 
cervical and thoracic disabilities as moderate based on this 
classification and not on pain alone.  

A VA spine examination was conducted on June 2, 1998.  The 
veteran complained of pain, weakness and fatigue.  He noted 
some incoordination of the hands and feet, and flare ups with 
excessive neck and back activity about once a week.  Cervical 
spine range of motion was forward flexion to 40 degrees, 
extension to 40, lateral bending to 35 degrees, bilaterally, 
and rotation to 70 degrees, bilaterally.  Back range of 
motion was forward flexion to 60 degrees, extension to 10 
degrees, lateral bending to 20 degrees, bilaterally, and 
rotation to 35 degrees, bilaterally.  The examiner estimated 
a loss of 20 percent of motion in the neck and back due to 
veteran's service-connected cervical and thoracic conditions, 
and another 20 percent loss of motion due to flare ups.

In a February 2001 decision, the RO found that the veteran's 
cervical and thoracic conditions approximated moderate 
limitation of motion during periods of flare-ups, as reported 
by the examiner who conducted the June 2, 1998, VA 
examination, pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  
The RO increased the rating from 10 percent to 20 percent for 
the cervical disability and from 0 percent to 10 percent for 
the thoracic disability as of June 2, 1998, the date the 
medical evidence of record showed an increase in severity of 
the disabilities.

As noted above, if the effective date assigned for an 
increased rating is the date of the application for the 
increase, the law will allow for an earlier effective date if 
it is factually ascertainable that an increase in severity of 
the service-connected disability occurred within the year 
previous to the application.  In the case at hand, the 
application was received by the RO on August 17, 1992.  There 
is no medical evidence of record that applies to the time 
period from August 17, 1991 to August 17, 1992.  Thus, it is 
not factually ascertainable from the evidence of record that 
an increased rating was warranted for the veteran's service- 
connected cervical and thoracic spinal disabilities within 
the one-year period prior to his August 17, 1992 application 
for an increased rating.

Next, it must be determined if the evidence of record shows 
that increased ratings were warranted for the veteran's 
service-connected cervical and thoracic spinal disabilities 
at any time between the date of the August 17, 1992 
application and the current June 2, 1998, effective date of 
the increased rating.

A 20 percent rating for cervical spine disability and a 10 
percent rating for thoracic spine disability are warranted 
only when there is moderate limitation of motion of the 
affected part.  The medical evidence of record for this 
period August 1992 to June 1, 1998 shows that the veteran's 
cervical and thoracic disabilities had only mild limitation 
of motion.  The August 1992 VA examination found mild to 
moderate limitation of bilateral cervical rotation and 
flexion, with no limitation of backward extension and forward 
flexion.  With two of movements being normal, the total loss 
of motion more nearly approximates mild limitation of motion.  
The low back had almost normal total range of normal motion.  
The June 1993 chiropractor's letter essentially noted that 
the veteran's cervical spine disability was moderate and 
manifested sharp pain on movement and constant ache during 
rest, with pronounced swelling.  The medical evidence shows 
only slight limitation of forward flexion of the veteran's 
back with no other limitation of motion.  The medical 
evidence of record shows only mild limitation of motion of 
the veteran's cervical and thoracic spine from August 1992 to 
June 1, 1998.  As range of motion measurements were not 
provided, this letter does not provide any information 
pertaining to the degree of the veteran's loss of cervical or 
thoracic motion, or whether additional limitation of motion 
due to pain or repeated movement approximated moderate 
limitation of motion.  Even range of motion measurements 
recorded in June 2, 1998, would not provide for increased 
ratings as the examiner noted only a 20 percent limitation of 
motion.  However, the examiner opined that, during periods of 
flare ups, the veteran experienced an additional 20 percent 
loss of motion in excess of that constant 20 percent loss of 
motion.  There is no medical evidence earlier than this 
examination which shows that the veteran exhibited moderate 
range of motion or experienced additional limitation of 
motion during repetitive effort or during flare ups to 
approximate moderate limitation of motion.  As such, the 
record does not support an effective date earlier than June 
2, 1998 for the veteran's increased ratings for cervical and 
thoracic spine disabilities.

As a preponderance of the evidence is against the claim for 
an earlier effective date for the increased ratings for the 
veteran's thoracic and cervical disabilities, the benefit-of- 
the-doubt rule does not apply, and increased ratings are not 
warranted for either.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier that June 2, 1998, 
for a 20 percent rating for a cervical spine disability is 
denied.

Entitlement to an effective date earlier that June 2, 1998, 
for a 10 percent rating for a thoracic spine disability is 
not warranted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


